Citation Nr: 1646037	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 to May 1979 and January 1982 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initially submitted a March 2013 substantive appeal in which he requested a Travel Board hearing.  Thereafter, he submitted an April 2013 substantive appeal in which he indicated he did not want a Board hearing.  The Board then scheduled a May 2015 Travel Board hearing; however, the Veteran canceled the appointment and has not requested the hearing to be rescheduled.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss warrants a compensable rating.  With his March 2013 substantive appeal, the Veteran submitted a March 2013 private audiological examination that he contends supports at least an increased rating to 10 to 20 percent.

The Board notes the Veteran was afforded January 2010 and October 2012 VA audiological examinations that appear to fail to reflect audiometric findings warranting the assignment of a compensable rating.  Thereafter, the March 2013 private examination report was received.  While the audiological readings appear to support a noncompensable rating, they also indicate a possible worsening of the Veteran's hearing loss.  Further, an October 2016 appellate brief requested that the Veteran be afforded a new VA examination.  The representative noted that the Veteran's hearing loss is more severe than what is currently reflected by the noncompensable rating.

The Board notes it has been more than four years since the Veteran was afforded a VA audiological examination and over three years since the submission of the private examination report.  Although it appears a VA examination may have been scheduled in December 2014, it does not appear that this development was completed.  Thus, the Board finds that the evidence suggests a possible worsening in the Veteran's disability and therefore, he should be afforded a new VA examination to assess the current extent and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, schedule the Veteran for a VA examination by an audiologist.  The audiologist is to review the entire claims file and conduct an audiological examination.  The audiologist is to identify the current severity of the Veteran's service-connected bilateral hearing loss, to include a full description of its functional effects.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

